DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the RCE filed on 12/15/2021.
Claims 1, 3-7, 9-12, 14 and 16-20 are currently pending in this application. Claims 1, 3, 4, 6, 7, 9, 10, 14 and 16-19 have been amended. Claim 15 is cancelled.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Arguments
The previous 112(a) and 112(b) rejections to the claims 1, 3-7, 9-12, 14 and 16-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1, 3-7, 9-12, 14 and 16-20 are allowed.


Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7 and 14,
Ogawa et al. (US 2010/0185852 A1) teaches a system and method for encryption and decryption without the requirement for updating of the encryption key or re-encryption of an encrypted file when a shared encrypted file is generated, renamed or deleted. In response to a request to read or store a shared encrypted file, a filter driver in a client computer receives client authentication from a key management server and acquires a key list having pairs of Universal Naming Convention (UNC) path names and encryption keys corresponding to shared encrypted folders allowed to be accessed from the key management server. The filter driver accesses a shared encrypted folder as a destination of the read or store request and performs decryption or encryption of the shared encrypted file by using an encryption key of the key list corresponding to a UNC path name concerned with the UNC path name to be accessed when the UNC path name concerned is present in the key list – see abstract, figs. 1, 4; paras. [0006] and [0020] of Ogawa.

Salahshour et al. (patent number US 5,577,125) teaches a method and apparatus for graphical manipulation of encryption. An encryption work area window within a graphical user interface is provided. A user may encrypt an unencrypted object by dropping an icon associated with the unencrypted object on the encryption work area. The encryption work area functions as an area for automatically encrypting objects moved into it and for automatically decrypting objects within it that are opened or accessed by the user or the data processing system or are moved out of it, as transparently to the user as possible – see figs. 2, 3; abstract, column 2 of Salahshour.

Borghei (US 2011/0141276 A1) teaches a method, a system for proactively securing mobile devices by determining whether the mobile device is associated with a security risk and the level of the security risk. Upon determining a security risk, the mobile device can transmit coordinates of its current geographic location to a server. To protect privacy of authorized users, the transmission can be disabled by entering a password. Upon receiving the user security request, the server can communicate with the mobile device by sending one or more security commands that trigger various security functions on mobile device. A function that calculates a security risk factor can determine that device is associated with a high security risk because a number of failed password attempts has exceeded a threshold number. Upon determining that the security risk factor is high, and upon receiving a security command from server, mobile device can determine that mobile device is being used by an unauthorized person – see fig. 3A, abstract and paras. [0020], [0023] of Borghei.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
for the independent claims 1 and 7 in a first device and method for:
a display configured to display a folder icon corresponding to an encrypted folder stored in a second device;
an input interface that receives a first user input to select the folder icon from a user of the first device, and receives a second user input to input user authentication data;
a transceiver to transmit the user authentication data, to the server; and transmit, to the second device, a key for accessing the encrypted folder, the key received in response to the user of the first device being authenticated by the server based on the user authentication data; and transceiver to receive data, from the second device, included in the encrypted folder; and
the display to display the data included in the encrypted folder,
wherein a security level of the encrypted folder is increased by the second device in response to a request, from the server, to increase the security level of the encrypted folder.

for the independent claim 14 in a second device for:
a transceiver configured to communicate with a first device and a server;
a memory storing at least one instruction; and a processor configured to execute the at least one instruction to:
provide an encrypted folder stored in the second device, to the first device, and receive, from the server, a key for decrypting the encrypted folder,
decrypt the encrypted folder using the key, and transmit data included in the decrypted folder, to the first device, and
increase a security level of the encrypted folder in response to a request, from the server, to increase the security level of the encrypted folder.

Dependent claims 3-6, 9-12 and 16-20 are allowed as they depend from allowable independent claim 1, 7 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/           Primary Examiner, Art Unit 2495